Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
2. Claims 1-15 is allowed. Claims 1-14 was allowed in the non-final office action dated 6/15/20. Applicant’s amendment of claim 15 alleviated the 35 U.S.C. 112 rejection. 
3.The following is an examiner’s statement of reasons for allowance: ( Regarding claims 1-7 and 15) Prior art fails to show, a transducer, including: a first electrode; a second electrode, a resistor and an inductor being connected to the second electrode; a third electrode provided between the first electrode and the second electrode; a first piezoelectric portion provided between the first electrode and the third electrode; and a second piezoelectric portion provided between the second electrode and the third electrode, a ratio of the absolute value of a difference between a first resonant frequency and a second resonant frequency to the first resonant frequency being 0.29 or less, the first resonant frequency being mechanical and being of the first piezoelectric portion and the second piezoelectric portion, the second resonant frequency being of a parallel resonant circuit, the parallel resonant circuit including an electrostatic capacitance, the inductor, and the resistor, the electrostatic capacitance being between the second electrode and the third electrode.[ including all the remaining limitation in claims 1-7 and 15].
4.( Regarding claims 8-14)  Prior art fails to show, a transducer, including: a first electrode; a second electrode separated from the first electrode in a second direction, a resistor and an inductor being connected to the second electrode; a third electrode the third electrode in the first direction,3Application No. 15/692,953 Reply to Office Action of June 15, 2020 a ratio of the absolute value of a difference between a first resonant frequency and a second resonant frequency to the first resonant frequency being 0.29 or less, the first resonant frequency being mechanical and being of the first piezoelectric portion and the second piezoelectric portion, the second resonant frequency being of a parallel resonant circuit, the parallel resonant circuit including an electrostatic capacitance, the inductor, and the resistor, the electrostatic capacitance being between the second electrode and the third electrode. [Including all the remaining limitation of claims 8-14].
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. (see 892).
5Any inquiry concerning this communication or earlier communications from the examiner should be directed to Karen B Addison whose telephone number is (571)272-2017. The examiner can normally be reached The first week(M,Tues,Thurs); the second week( Tues,Wed,Thurs,Fri).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on 571-272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAREN B ADDISON/Examiner, Art Unit 2837                                                                                                                                                                                                        10/14/21

/SHAWKI S ISMAIL/Supervisory Patent Examiner, Art Unit 2837